Cite as 2022 Ark. 201
                    SUPREME COURT OF ARKANSAS
                                          No. CR-22-114


                                                    Opinion Delivered: November   10, 2022

SHAWN CONE                                   APPEAL FROM THE CRAIGHEAD
                                             COUNTY CIRCUIT COURT
                                   APPELLANT [NO. 16JCR-19-1622]

V.                                                  HONORABLE RANDY PHILHOURS,
                                                    JUDGE
STATE OF ARKANSAS
                                     APPELLEE

                                                    AFFIRMED.

                                   BARBARA W. WEBB, Justice

       Shawn Cone appeals from a jury verdict in the Craighead County Circuit Court finding

him guilty of capital murder, abuse of a corpse, and theft of property for which he received

consecutive sentences in the Arkansas Department of Corrections of life without parole, twenty

years, and twelve years, respectively. He also was convicted of two counts of misdemeanor theft

of property, the victim’s cell phone and her 2016 Range Rover, for which he received one-year

sentences.

       On appeal, Cone only challenges his felony convictions. He argues that the circuit court

(1) abused its discretion in violation of Arkansas Rules of Evidence 402 and 403 by admitting

into evidence a list of countries that do not have extradition treaties with the United States; (2)

erred in denying his motion to suppress evidence seized from his backpack because the warrant

was not supported by probable cause, the warrant was a “General Warrant,” and the court

erroneously relied on his warrantless search waiver; (3) abused its discretion by admitting into


                                                1
evidence photos taken by the medical examiner; and (4) erred in denying his directed-verdict

motion on the charges of capital murder, abuse of a corpse, and theft of the victim’s credit cards.

Our jurisdiction is proper pursuant to Rule 1-2(a) of the Rules of the Supreme Court and Court

of Appeals of Arkansas. We affirm.

                                            I. Synopsis

         This case arises from the December 2, 2019 murder of Alissa Reynolds in her Jonesboro

residence, the subsequent abuse of her corpse, and postmortem use of her cell phone, credit

cards, and automobile. Ms. Reynolds’s live-in boyfriend, appellant Shawn G. Cone, a parolee,

was charged with these crimes. Facebook messages showed that Ms. Reynolds ended the

relationship on December 2.

         The victim’s body was discovered by police while conducting a second welfare check on

December 8, 2019. Earlier in the day, police knocked on Ms. Reynolds’s door but left when

there was no answer. In the second welfare check later that evening, the officers approached the

door and were greeted by the stench of decomposing flesh. There was no sign of a forced entry,

and no one answered the door. Once police breached the door, Ms. Reynolds was found on a

chaise lounge, covered in layers of bedding. It was subsequently determined that Ms. Reynolds

was dressed in the same clothing that she had worn to work, and she was still wearing her work

ID badge. Blood and other bodily fluids had soaked the towels and a blanket left beneath the

chair.

         Ms. Reynolds was last seen alive at work on December 2, 2019. Security cameras at her

place of employment showed her leaving the Axis manufacturing facility in Paragould at 5:03

p.m. She was dressed in jeans and a pink pull-over top.


                                                2
         The victim’s neighbor, Byron Holt, testified that he had a surveillance system set up at

his residence during the week of December 2 through December 8, 2019. Before Ms. Reynolds

returned home from work, Cone was recorded driving his Chevrolet Tahoe from the garage.

When Ms. Reynolds arrived home at 5:38 p.m., she parked her white 2016 Range Rover in the

garage. Cone arrived on foot ten minutes later. At 7:00 p.m., the Range Rover backed out of the

garage. A short time later, Cone arrived alone at the Elks Lodge in Jonesboro. Cone returned to

Ms. Reynolds’s residence at 9:59 p.m.

         Cone was shown to have been driving Ms. Reynolds’s Range Rover and using her credit

cards and cell phone, beginning shortly after what was determined to be the time of her death.

On December 2, John Wood observed Cone driving Ms. Reynolds’s Range Rover to the Elks

Lodge, just after 7:00 p.m. Jeffery Powell testified that he saw Cone on December 6, at his

residence, driving the Range Rover that day. Daniel Neal testified that Cone purchased beer at

the Country Liquor Store using Ms. Reynolds’s credit card on December 2. The manager of a

Sprint store, Stevie Ivy, likewise testified that on December 6, Cone purchased a new cell phone,

using Ms. Reynolds’s credit card to cover the activation fee. On December 3 and 4, a call was

placed on Ms. Reynolds’s cell phone to her employer by a man who identified himself as Shawn,

and claimed she was too ill to go to work. Testifying in his own defense, Cone confirmed that

he had made these calls. He also had misled the victim’s family and friends about her not being

alive.

         An autopsy revealed that Ms. Reynolds had been stabbed eighteen times and that she

had also sustained numerous “cuts” caused by slashing. The medical examiner opined that the

stab wounds were the cause of her death. It was determined that some of the wounds, particularly


                                                3
the wounds on her hands, were defensive in nature. Additionally, the proximity of some of the

stab wounds indicated to the medical examiner that they were inflicted while Ms. Reynolds was

not moving because she was either unconscious or dead. According to the medical examiner,

the state of decomposition of Ms. Reynolds’s body indicated that she had been dead for more

than a few days, which was consistent with her having died on December 2. Cone’s DNA was

found under Ms. Reynolds’s fingernails.

          On December 9, Cone was apprehended in Key West, Florida. Upon traveling to Florida,

Detective Brian Arnold retrieved Cone’s personal possessions, including a backpack, and

transported the items to Jonesboro. Detective Arnold obtained a series of warrants

encompassing the property in Cone’s possession when he was detained by Florida authorities.

The contents of the backpack included a printed list entitled “Countries with no extradition

treaty with US” with a handwritten “CUBA” added and circled. Cone unsuccessfully moved

prior to trial to suppress the contents of the backpack. Jonesboro Police Detective Keri Varner,

an expert in cell phone data extraction, testified that she recovered Google searches on a phone

used by Cone that queried about countries that do not have extradition treaties with the United

States.

          Prior to leaving Jonesboro, Cone had visited with friends Donny and Gina Tilton and

told them that he was moving to Key West “because there was nothing left here for him.” He

showed the Tiltons a printed list of countries that have no extradition treaties with the United

States. Cone told Gina that he wanted to leave the country because he did not want to go back

to prison. According to Gina, she did not know the victim but asked Cone about his relationship

to her. She testified, “I actually asked if Alissa was his girlfriend, and he stated that, no, she was


                                                  4
not. She actually probably hated him. She was just a very good person that knew if she kicked

him out, he would be homeless, and so she had let him have a room in her house.”

       Cone also met with Stephanie Fagaley, a former girlfriend. Cone likewise talked about

nonextradition treaty countries, including Cuba, the Maldives, and maybe Morocco. He said he

was going to Key West, which Fagaley assumed meant “he was going to Cuba.” Cone told her

he wanted to leave because he did not want to go back to prison.

       When Cone testified in his defense, he admitted that he could be seen on the neighbor’s

December 2, 2019 recording, approaching the home on foot and entering through the garage

that evening. He also admitted that Ms. Reynolds was murdered that night but claimed he

returned home from running errands to find the back door kicked in and Reynolds “a bloody

mess.” According to Cone, he did not call the police because he “knew what the automatic

assumption was going to be.” Instead, he covered Ms. Reynolds’s body with blankets and pillows.

On cross-examination, Cone further admitted that he and Ms. Reynolds got into an argument

on the day of the murder. He acknowledged numerous Facebook messages on December 2,

including Ms. Reynolds’s message that she was “done with him.” Cone admitted that he was the

person seen in the neighbor’s recordings, coming and going from Ms. Reynolds’s home in the

days after her murder. He admitted that he continued to stay in her home after her death until

the police arrived to conduct the first welfare check on December 8, 2019. He testified, “[A]fter

that, I thought it’s either I’m leaving or I’m going to jail, so I hurriedly pack my things. I say

goodbye [to Ms. Reynolds and their dogs] and I leave.” He left his passport behind in a vehicle

in Jonesboro. Cone also admitted using Ms. Reynolds’s phone after her death to text and to

communicate with her friends and family, pretending to be her, as well as lying about Ms.


                                                5
Reynolds’s being in a car wreck and hospitalized. He admitted calling Ms. Reynolds’s work

supervisor, Melissa Henson, on December 3 and 4, the days directly following the murder, to

report that Ms. Reynolds had the flu, and texting updates about her absence. He admitted that

leaving the country was a “possibility of a plan at first” or “still a possibility,” when he told the

Tiltons about it. Cone admitted using Ms. Reynolds’s Range Rover after her death, and he

parked and left it, heavily damaged, at the Memphis airport. He also admitted using Ms.

Reynolds’s credit cards after her death.

       Although this case was made largely with circumstantial evidence, Cone was convicted as

charged.

                                       II. Sufficiency of the Evidence

       In accordance with our usual practice, before we take up Cone’s points on appeal

concerning evidentiary issues, we first consider Cone’s argument that the circuit court erred

when it denied his directed-verdict motion on the charges of capital murder, abuse of a corpse,

and theft of Ms. Reynolds’s credit cards. In pertinent part, at trial, Cone made the following

directed-verdict motions: As to count one, capital murder, Cone argued lack of any “direct

evidence that there has been any premeditated or deliberated purpose . . . or that he was the one

who stabbed the victim [and] [a]ny evidence that the State has put forth on Capital Murder has

been purely speculative in relation to the defendant.” As to abuse of a corpse, count two, Cone

argued that “the State has failed to meet its burden [as they have] only put on evidence allegedly

showing the defendant coming and going from the house [and] [a]t most, this amounts to failure

to report [and] [t]here has been no evidence of mistreating or concealing the corpse.” Without

making any additional substantive argument in support, Cone also moved for a directed verdict


                                                 6
on count five, theft of Ms. Reynolds’s credit cards. The circuit court denied all of these motions.

       When we review the denial of a directed-verdict motion challenging the sufficiency of

the evidence, we view the evidence in the light most favorable to the verdict. Holly v. State, 2017

Ark. 201, 520 S.W.3d 677. That means we consider only the evidence that supports the verdict

and determine whether the verdict is supported by substantial evidence. Id. Substantial evidence

is evidence of sufficient certainty and precision to compel a conclusion one way or the other and

pass beyond mere suspicion or conjecture. Id. To be substantial, the circumstantial evidence

must exclude every reasonable hypothesis other than the accused’s guilt. Kellensworth v. State,

2021 Ark. 5, 614 S.W.3d 804. The question whether circumstantial evidence excludes every

hypothesis consistent with innocence is for the jury to decide. Id.

                                       A. Capital Murder

       On appeal, Cone argues that the State only presented circumstantial evidence, and the

mere fact that he was seen coming and going from Ms. Reynolds’s house; used her car, phone,

and debit card; and was arrested in Key West does not mean he was guilty of capital murder. He

asserts that he faced unrelated theft charges pending since May 2019, which was the reason he

contemplated leaving Jonesboro. Further, Cone noted Detective Arnold’s testimony that there

were other vehicles seen at Ms. Reynolds’s house that had not been investigated. Cone argued

that the jury verdict was the result of “surmise and conjecture,” and therefore, this court should

reverse the conviction. We are not persuaded.

       A defendant commits capital murder, if, with the premeditated and deliberated purpose

of causing the death of another person, he causes the death of any person. Ark. Code Ann. § 5-

10-101(a)(4) (Supp. 2019). Premeditated and deliberated murder occurs when the killer’s

                                                7
conscious object is to cause death, and he forms that intention before he acts and as a result of

a weighing of the consequences of his course of conduct. Brooks v. State, 2016 Ark. 305, at 6,

498 S.W.3d 292, 296. Premeditation may be formed in an instant and is rarely capable of proof

by direct evidence. Id. Thus, a jury may infer premeditation and deliberation from the

circumstantial evidence. Keesee v. State, 2022 Ark. 68, at 3, 641 S.W.3d 628, 633.

       We hold that there is substantial evidence of both the identity of the perpetrator and the

culpable mental state. By Cone’s own admissions, he and Ms. Reynolds quarreled on the day of

the murder. Ms. Reynolds’s Facebook messages indicated that her relationship with Cone had

ended on December 2. However, Cone continued to live at her residence. Contrary to Cone’s

claims, Officer Jason Chester, who participated in the December 8 welfare check on Ms.

Reynolds’s home, reported no evidence of the door having been kicked in. Officer Chester’s

testimony was corroborated by bodycam footage admitted into evidence. Further, the autopsy

revealed that many of the wounds that Ms. Reynolds sustained were defensive wounds, and

Cone’s DNA was found under her fingernails. Additionally, Ms. Reynolds was wearing the

clothing that she wore to work, and surveillance video provided by Byron Holt placed Cone at

the residence–––and no one else–––shortly after Ms. Reynolds returned from work. Further,

evidence of Cone’s flight to Key West, his desire to flee the United States to a country with

which we do not have an extradition treaty, and Cone’s lying to Ms. Reynold’s employer and

family are evidence of Cone’s consciousness of guilt. Taken together, it provides substantial

evidence of Cone’s identity as the perpetrator.

       Regarding the culpable-mental-state element, premeditation and deliberation, the

medical examiner testified that Ms. Reynolds had been stabbed eighteen times and had multiple

                                                  8
other cuts, including a cluster of eight repeated stab wounds to her chest, and a fatal wound to

her neck. The number of stab wounds indicates a prolonged struggle and repeated application

of deadly force. From the nature and the extent of the wounds alone, the jury could infer the

premeditation and deliberation necessary for a conviction of capital murder. See Fudge v. State,

341 Ark. 759, 767–68, 20 S.W.3d 315, 319–20 (2000).

                                      B. Abuse of a Corpse

       Cone argues that the identity of the perpetrator for the abuse-of-a-corpse count is not

substantial for the same reason that he challenges the identity element in the capital-murder

count. We likewise find this argument unpersuasive. The offense of “Abuse of a Corpse” is

codified under Arkansas Code Annotated section 5-60-101 as follows:

       (a) A person commits abuse of a corpse if, except as authorized by law, he
           or she knowingly:

       (1) Disinters, removes, dissects, or mutilates a corpse; or

       (2)(A) Physically mistreats or conceals a corpse in a manner offensive to a
       person of reasonable sensibilities.

       (B) A person who conceals a corpse in a manner offensive to a person of
       reasonable sensibilities that results in the corpse remaining concealed is
       continuing in a course of conduct under § 5-1-109(e)(1)(B).

       (C)(i) As used in this section, “in a manner offensive to a person of
       reasonable sensibilities” means in a manner that is outside the normal
       practices of handling or disposing of a corpse.

       (ii) “In a manner offensive to a person of reasonable sensibilities” includes
       without limitation the dismembering, submerging, or burning of a corpse.

       (b) Abuse of a corpse is a Class C felony.

       The evidence adduced at trial indicates that Cone not only murdered the victim, but



                                                9
also, he alone was present when her lifeless body was concealed. Cone himself confirmed that

he was the person captured on his neighbor’s surveillance camera, proving that Cone was the

only person with access to Reynolds’s body. Accordingly, the jury could conclude that he alone

had the motive and opportunity to conceal the victim in her residence by covering her with

bedding. Likewise, Cone’s decision to leave Ms. Reynolds on the chaise lounge, decomposing,

could reasonably be found by a jury to be a course of conduct that would be offensive to a person

of reasonable sensibilities. See id. Finally, there is no evidence that anyone else was present to

conceal Reynolds’s lifeless body while he continued to live at her residence.

                                   C. Theft of Property

       Cone was charged with three counts of theft of property arising from his use of Ms.

Reynolds’s Range Rover, cell phone, and credit cards. The counts involving the Range Rover

and cell phone were reduced to misdemeanors and are not covered by Cone’s appellate brief.

Regarding Ms. Reynolds’s credit cards, Cone argued that the State failed to prove that his use of

Ms. Reynolds’s credit cards was unauthorized because he lived with her. He contended that

unauthorized use was therefore purely speculative. In denying Cone’s directed-verdict motion,

the circuit court noted that in her Facebook messages,

Ms. Reynolds made it clear that she had broken up with Cone on the day of her death. For his

argument on appeal, Cone merely recites the argument he made to the circuit court.

       The crime of “Theft of Property of a Credit or Debit Card” is codified at Arkansas Code

Annotated section 5-36-103(a)(1), which states in pertinent part that “[a] person commits theft

of property if he or she knowingly takes or exercises unauthorized control over or makes an

unauthorized transfer of an interest in the property of another person with the purpose of


                                               10
depriving the owner of the property.” We hold that there is substantial evidence of unauthorized

use of the credit cards.

       The evidence presented at trial was that Cone used Ms. Reynolds’s credit cards after her

demise. Further, Gina Tilton testified that Cone had stated that the victim “probably hated

him,” which, given its greatest probative force, provides a substantial basis for the jury to

conclude that Cone’s use of Ms. Reynolds’s credit cards was not permissive. Further, as the

circuit court noted, she had made it clear just prior to her death that she had broken up with

Cone. Evidence that Cone had used the cards after Ms. Reynolds’s death is substantial evidence

that he did not have her consent to use them.

       III. Admission of the List of Countries Having No Extradition Treaties with the United States

       Cone argues that the circuit court abused its discretion by admitting into evidence a list

of countries that do not have extradition treaties with the United States in violation of Arkansas

Rules of Evidence 402 and 403. The list was found in a backpack that Cone was carrying at the

time of his arrest. Cone moved in limine to exclude the list as not relevant and more prejudicial

than probative. The circuit court admitted the list subject to the State’s presenting admissible

testimony concerning what Cone told the Tiltons and Fagaley regarding his plans to flee the

country.

       Cone argues that admission of the list was an abuse of discretion because there was no

evidence presented that he had any intention of going to Cuba, and that notion is purely

speculative. Arguing further, Cone asserts that the evidence showed that Cone was very open

about where he was going and that he had no intention of going to Cuba. He further notes that

he left his passport behind when he boarded his flight to Key West.


                                                 11
       The State asserts that this issue is not preserved for our review. It argues that when a trial

court’s ruling is a qualified one, the defendant must renew his objection at trial,

contemporaneous with the alleged error, in order to preserve it. It contends that in the case

before us, the trial court conditioned admission of the list on the State’s representation of what

the trial testimony would be, and Cone did not raise a contemporaneous objection when Gina

Tilton was the first witness at trial to testify about the list. Cone did not object until after

Stephanie Fagaley’s testimony. Citing Ward v. State, 370 Ark. 398, 260 S.W.3d 292 (2007), the

State asserts that Gina Tilton’s testimony about the list bars review of Cone’s claim. We agree.

       It is settled law under our preservation jurisprudence that when a conditional ruling is

made at trial based on the representation of what certain evidence will be, a contemporaneous

objection is required to preserve the issue for our review. Id. (citing Byrum v. State, 318 Ark. 87,

884 S.W.2d 248 (1994); Alexander v. State, 335 Ark. 131, 983 S.W.2d 110 (1998)). Accordingly,

this issue is not preserved for our review.

       IV.Suppression of Evidence in Cone’s Backpack

       Jonesboro Police Detective Brian Arnold testified during the hearing on Cone’s motion

to suppress the evidence contained in Cone’s backpack. Detective Arnold stated that when Cone

deplaned in Key West, he was arrested by deputies from the Monroe County Sheriff’s

Department. Cone was carrying a blue backpack as his carry-on luggage. The deputies did not

search the backpack but instead just seized it and held it in their evidence room.

       Arnold prepared two warrants. The first was directed at the Monroe County Sheriff’s

Department, asking that the backpack be released to the Jonesboro police. The second was a

request to search the backpack once it was in the possession of the Jonesboro police. Detective

                                                12
Arnold further testified that he was aware that Cone was on parole, and Cone had executed a

warrantless search waiver pursuant to Arkansas Code Annotated section 16-93-106.

       At the hearing, Cone argued that the contents of the backpack should be suppressed,

claiming that the affidavit supporting the warrant was inadequate because it did not establish

probable cause to search. In disposing of Cone’s suppression motion, the circuit court found

the warrant to be sufficient:

                The affidavit supporting the application for the warrant states that on
       December the 8th officers were dispatched to the pertinent address for a welfare
       check. Officers discovered a deceased body of a female victim, who was later
       identified, inside that residence. She had multiple cuts on her body with blood
       on her body and clothing. Shawn Cone could have sustained an injury during the
       attack causing blood transfer to the victim. Detectives were able to develop Shawn
       Cone as a suspect. Shawn Cone fled the area by flying to Key West where he was
       arrested on 12-9-19 the very next day. He had a large suitcase and a blue backpack.
       By the time this search warrant was sought, the officers knew that there were cell
       phones, credit cards, debit cards, and the clothing he was wearing inside those,
       the backpack and the suitcase. While it could have been more detailed, I think
       the dates that they use are very pertinent. I think the statement that she had cuts
       on her body and clothing and because he was a suspect he could have had blood
       on his clothing plus the fact that they already knew because of its inventory by
       the Monroe County Florida people. I think that makes the warrant sufficient. It’s
       certainly good faith because the thing is for Judge Boling when he signed this,
       first, was there any false information in the affidavit? No. Did the magistrate have
       to give up his neutrality or did he manifest that neutrality? Seems to me like he
       did. Substantial basis must be provided enough to establish probable cause. I
       think that happened.

       Cone argues that the circuit court erred in denying his motion to suppress evidence

seized from his backpack because the warrant was not supported by probable cause, the warrant

was a “General Warrant,” and it erroneously relied on his warrantless search waiver. We

disagree.

       On review of a circuit court’s denial of a motion to suppress evidence, we conduct an



                                               13
independent inquiry based on the totality of the circumstances, evaluating findings of historical

facts for clear error. Thomas v. State, 2020 Ark. 154, 598 S.W.3d 41. We give due weight to

inferences drawn by the circuit court, and we will reverse the circuit court only if the ruling is

clearly against the preponderance of the evidence. Id.

       The particularity requirement of a search warrant is stated in Rule 13.2 of the Arkansas

Rules of Criminal Procedure:

       (b) The warrant shall state, or describe with particularity:

       (i) the identity of the issuing judicial officer and the date and place where
        application for the warrant was made;

       (ii) the judicial officer’s finding of reasonable cause for issuance of the warrant;

       (iii) the identity of the person to be searched, and the location and designation of
        the places to be searched;

       (iv) the persons or things constituting the object of the search and authorized to
        be seized; and

       (v) the period of time, not to exceed five (5) days after execution of the warrant,
        within which the warrant is to be returned to the issuing judicial officer.

       (c) Except as hereafter provided, the search warrant shall provide that it be
        executed between the hours of six a.m. and eight p.m., and within a reasonable
        time, not to exceed sixty (60) days. Upon a finding by the issuing judicial officer
        of reasonable cause to believe that:

       (i) the place to be searched is difficult of speedy access; or

       (ii) the objects to be seized are in danger of imminent removal; or

       (iii) the warrant can only be safely or successfully executed at nighttime or under
       circumstances the occurrence of which is difficult to predict with accuracy; the
       issuing judicial officer may, by appropriate provision in the warrant, authorize its
       execution at any time, day or night, and within a reasonable time not to exceed
       sixty (60) days from the date of issuance.



                                                 14
       (d) If the warrant authorizes the seizure of documents other than lottery tickets,
        policy slips, and other nontestimonial documents used as instrumentalities of
        crime, the warrant shall require that it be executed in accordance with the
        provisions of Rule 13.5 and may, in the discretion of the issuing judicial officer,
        direct that any files or other collections of documents, among which the
        documents to be seized are reasonably believed to be located, shall be impounded
        under appropriate protection where found.

Highly technical attacks on search warrants are not favored. Watson v. State, 291 Ark. 358, 724

S.W.2d 478 (1987). In Illinois v. Gates, 462 U.S. 213 (1983), the Supreme Court held that a

practical, common sense decision based on all the circumstances is sufficient if “there is a fair

probability that contraband or evidence of a crime will be found in a particular place.” Under

Gates, our duty as a reviewing court is simply to ensure that the magistrate issuing the warrant

had a substantial basis for concluding that probable cause existed. Id.

       In the case before us, the object to be searched, Cone’s backpack, was described with

particularity. Further, the magistrate issuing the warrant was apprised of the nature of the

murder, so there was probable cause to believe that blood transference was in the contents of

the backpack that Cone was carrying during his flight to Key West. Further, it had been

determined that Cone was carrying the victim’s credit cards at the time of his arrest, so the

presence of other stolen property was likely to be in the backpack that Cone carried onto the

plane. Because we conclude that the warrant was sufficient to authorize the search of Cone’s

backpack, we need not consider his argument concerning the parolee search waiver.

       V. Admission of the Autopsy Photos

       Cone argues that the circuit court abused its discretion by admitting into evidence photos

taken by the medical examiner. Over Cone’s objection, the medical examiner relied on selected

photographs to assist in his testimony about Ms. Reynolds’s injuries and the abuse of her corpse.

                                               15
An initial photograph was used to orient the jury to the upper half of Ms. Reynolds’s body,

where all the wounds were located. The other sixteen photographs demonstrated individual or

close clusters of wounds. One of the photographs depicted cuts to Ms. Reynolds’s hands and

forearms, which the medical examiner identified as “defensive-type wounds.” Another showed

eight stab wounds to Ms. Reynolds’s upper chest, as well as wounds to her neck and mouth. Due

to the proximity of the wounds, the medical examiner opined, Ms. Reynolds was stabbed

repeatedly while she could not move because she was being held down, was unconscious, or was

dead. Ms. Reynolds also had four stab wounds to her neck, and a photo depicted the damage to

her left jugular vein and left carotid artery, which was likely a fatal wound. The medical examiner

also testified about the decomposition shown in some photographs, including discolorations or

places in which the skin was slipping off with the epidermis coming away from the dermis, which

indicated that Ms. Reynolds had been dead for “more than a few days” prior to the examination

and was consistent with her death occurring on December 2, 2019.

        Although the circuit court ordered the State to attempt to compromise with the defense

on a limited collection of photos, Cone objected to the admission of all autopsy photographs,

arguing that admitting them violates Arkansas Rule of Evidence 403, which provides that

“evidence may be excluded if its probative value is substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue

delay, waste of time, or needless presentation of cumulative evidence.” Cone notes that prior to

the medical examiner’s testimony, the circuit court gave the following warning to those watching

the trial:

               I have been involved in trying criminal cases in one form of another since


                                                16
       1985. I’ve seen a lot of bad stuff personally, and I’ve seen a lot of worse pictures.
       I’m led to believe these are going to be the worst ever. . . . If you don’t think you
       can handle [the pictures], I understand, and I will allow you to get up and go and
       come back as soon as the pictures are over.

       Cone argues that in this particular case, the autopsy photographs were especially

gruesome and that they are extremely prejudicial and have no probative value. He urges this

court to find analogous Berry v. State, 290 Ark. 223, 718 S.W.2d 447 (1986), in which the Berry

court reversed a capital-murder conviction based on the admission of autopsy photos. We

disagree.

       The admission of photographs is a matter left to the sound discretion of the circuit court.

Airsman v. State, 2014 Ark. 500, at 17, 451 S.W.3d 565, 575. When photographs are helpful to

explain testimony, they are ordinarily admissible, and even the most gruesome photographs may

be admissible if they assist the trier of fact. Id. at 17–18, 451 S.W.3d at 575.

       The mere fact that a photograph is inflammatory or is cumulative is not, standing alone,

sufficient reason to exclude it. If a photograph serves no valid purpose and could be used only

to inflame the juror’s passion, it should be excluded; it is only when an inflammatory or

gruesome photograph is without any valid purpose that it should be excluded. Jones v. State, 336

Ark. 191, 984 S.W.2d 432 (1999).

       Cone’s reliance on Berry, supra, is misplaced. In Berry, the prosecuting attorney

introduced nine graphic photographs of extensive injuries to the victim’s face––some taken to

emphasize those injuries––which were accepted by the circuit court without exception. Id. The

appellant objected that the photographs were not relevant in that the brutality of the murder,

the cause of death, and the perpetrator of the injuries were all admitted by the appellant, and it


                                                17
was uncontradicted that the appellant never touched the victim. Id. The Berry court held that

any probative value of the photographs was outweighed by prejudice and that most were merely

cumulative. In the case before us, the photographs were carefully tied to the medical examiner’s

testimony. Furthermore, because Cone was charged with abuse of a corpse, the state of the Ms.

Reynolds’s body, postmortem, was extremely relevant. Accordingly, we hold that the circuit

court did not abuse its discretion in admitting the autopsy photos.

                        VI.     Arkansas Supreme Court Rule 4-3(a) Review.

       In compliance with Arkansas Supreme Court Rule 4-3(a), we have examined the record

for all objections, motions, and requests made by either party that the circuit court decided

adversely to the appellant. We have found no prejudicial error warranting reversal.

       Affirmed.

       Special Justice GREG MAGNESS joins.

       BAKER, J., concurs.

       WOMACK, J., not participating.

       Erin W. Lewis, for appellant.

       Leslie Rutledge, Att’y Gen., by: David L. Eanes, Jr., Ass’t Att’y Gen., for appellee.




                                                 18